NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-5132-18T3

MARVIN ESCOBAR-BARRERA,

     Plaintiff-Appellant,
                                            APPROVED FOR PUBLICATION
v.
                                                     July 1, 2020

PAUL KISSIN,                                     APPELLATE DIVISION


     Defendant-Respondent.
_____________________________

           Argued telephonically May 20, 2020 –
           Decided July 1, 2020

           Before Judges Koblitz, Gooden Brown and Mawla.

           On appeal from the Superior Court of New Jersey,
           Law Division, Union County, Docket No. L-0783-17.

           Daniel J. Williams argued the cause for appellant
           (John J. Pisano and Harrell Smith & Williams, LLC,
           attorneys; John J. Pisano on the brief).

           Edwin J. McCreedy argued the cause for respondent.

     The opinion of the court was delivered by

GOODEN BROWN, J.A.D.

     Plaintiff Marvin Escobar-Barrera appeals from the July 17, 2019 Law

Division order granting defendant Paul Kissin's mid-trial motion for
involuntary dismissal of plaintiff's personal injury complaint, pursuant to Rule

4:37-2(b).1 We reverse.

      On February 24, 2017, plaintiff filed a complaint seeking damages for

personal injuries allegedly sustained as a result of a January 26, 2017

automobile accident during which the vehicle operated by defendant rear-

ended plaintiff's vehicle. Because defendant stipulated to liability, the only

issue for trial was whether plaintiff's injuries were permanent and causally

related to the accident.

      On July 16, 2019, the first day of trial, during jury selection, plaintiff's

counsel2 informed the panel that in addition to plaintiff testifying, he would be

calling two doctors, Dr. Allen Pomerantz, a radiologist, and Dr. NingNing He,

a pain management doctor. Counsel also indicated that Dr. Louis Gregory, a

chiropractor, and Dr. Tony Wanich, an orthopedist, may be mentioned

"throughout the course of the trial." Following a Rule 104 hearing conducted

that day, the judge determined that while plaintiff could testify that he saw a

1
  Rule 4:37-2(b) provides that after a plaintiff "complete[s] the presentation of
the evidence on all matters . . . [,] the defendant . . . may move for a dismissal
of the action . . . on the ground that upon the facts and upon the law the
plaintiff has shown no right to relief." In considering such a motion, courts
decide whether "the evidence, together with the legitimate inferences
therefrom, could sustain a judgment in plaintiff's favor." Ibid.
2
   Plaintiff's trial attorney, Roosevelt Jean, was "the per diem . . . attorney"
retained by John J. Pisano, plaintiff's attorney of record.


                                                                         A-5132-18T3
                                        2
chiropractor after the accident, he was barred from discussing the duration and

nature of his chiropractic treatment.

      Later that day, trial commenced with openings, followed by plaintiff's

testimony.   Plaintiff testified that on the day of the accident, he began

experiencing pain in his "right shoulder," "neck," and "back," but "mostly in

[his] right shoulder." 3 When the pain did not subside for "two weeks," he

sought treatment from Dr. He. After examining plaintiff, Dr. He referred him

for an MRI and recommended that he see a chiropractor, as a result of which

plaintiff treated with Dr. Gregory. Plaintiff also continued treating with Dr.

He, whom he saw a total of three times.               According to plaintiff,

notwithstanding the treatment, his "right shoulder" has continued to "bother

[him] since the accident," resulting in physical limitations in performing basic

daily functions.

      In the morning of the second day of trial, plaintiff's counsel alerted the

judge that Dr. Gregory was now "available" to testify, to which defense

counsel objected on the ground that he would be prejudiced by the surprise

testimony. Plaintiff's counsel explained that because Dr. Gregory's report had

been provided to defendant and considered by the defense expert, there was no

3
  Plaintiff acknowledged being involved in an automobile accident in 2013,
but testified he only injured his "lower back and . . . neck" in the earlier
accident.


                                                                        A-5132-18T3
                                        3
prejudice to defendant. Defense counsel countered that he had "opened" and

"cross-examined . . . plaintiff on [the] assumption" that "only two medical

witnesses" would be produced.        Plaintiff's counsel retorted that defense

counsel could "give another opening statement" and recall plaintiff to continue

cross-examination.   The judge rejected plaintiff's proposals and barred Dr.

Gregory's testimony, explaining that "it was represented to [him and to the

jury] . . . that there would be two experts: Dr. He and Dr. Pomerantz, period."

      Following this colloquy conducted outside the jury's presence, the trial

continued that morning with Dr. Pomerantz's testimony. Dr. Pomerantz, who

was qualified as an expert in radiology, testified that based on his review of

plaintiff's MRI, plaintiff sustained "a large tear" of "the supraspinatus tendon"

in his right shoulder.    After Dr. Pomerantz testified, based on plaintiff's

counsel's earlier representation that Dr. He would testify at 1:30 p.m., the

judge gave the jury "a long lunch break." However, when Dr. He failed to

appear at 1:30 p.m. as expected, defense counsel requested that "the case . . .

be dismissed."

      Instead of a dismissal with prejudice, plaintiff's counsel requested that

the judge consider any of the following alternatives: (1) grant a twenty-four-

hour adjournment for counsel to determine why Dr. He failed to appear, secure




                                                                         A-5132-18T3
                                       4
her appearance in court to testify, or conduct "a de bene esse deposition[;]"4

(2) permit Dr. Gregory to testify instead of Dr. He because he was "another

doctor who . . . opined on the issue of causation and permanency[;]"5 (3)

declare a mistrial because Dr. He's non-appearance was "through no fault of

[plaintiff;]" or (4) dismiss the complaint "without prejudice."

      Plaintiff's counsel described for the judge the circumstances of Dr. He's

nonappearance as follows:

            This afternoon, Dr. He advised that she was
            unavailable. I repeatedly texted her, called her, [and]
            called her office repeatedly . . . . asking for her to be
            here. It was my understanding that at the beginning of
            this trial that Mr. Pisano had contacted her, and she
            had agreed to testify in this case regarding the issues
            of permanency and causation, regarding her treatment
            of . . . plaintiff.    The records are marked for
            identification regarding her treatment and her opinion.

                  Today she advises that she is not testifying. I
            spoke to Mr. Pisano's office.           It was also his
            understanding that she is not testifying. . . . I wish I
            could will her to be here to testify . . . . But she is not

4
  "A de bene esse deposition is 'one that is taken provisionally for use if the
witness is unavailable at the time of trial.'" Yousef v. Gen. Dynamics Corp.,
205 N.J. 543, 560 n.10 (2011) (quoting Graham v. Gielchinsky, 126 N.J. 361,
371 (1991)).
5
   Dr. Gregory treated plaintiff from February 24 to November 29, 2017, and
provided a narrative report, dated December 1, 2017, detailing his assessment
and treatment of plaintiff. In his report, Dr. Gregory determined that as a
result of the accident, plaintiff "sustained a significant and permanent injury to
[his] right shoulder in [the] f[or]m of [a] tear of the supraspinatus."


                                                                          A-5132-18T3
                                        5
            here, and she tells me she is not coming in today. This
            . . . seriously angers me. She . . . was supposed to be
            here to testify, but she's not. I don't have her at 1:30
            [p.m.] to testify. . . . I advised my adversary of the
            same . . . .

      When the judge asked for clarification regarding Dr. He's exact reason

for not appearing, plaintiff's counsel explained she sent him a text message

stating "I can't cancel [fifty]-plus patients last minute and run to court for

[one]."   Plaintiff's counsel could provide no further elucidation as to the

doctor's reason for not appearing.

      The judge denied plaintiff's application in its entirety. First, the judge

stated that "absent a guarantee" that Dr. He was "going to show up in [twenty-

four] hours," he would not grant the adjournment request. The judge noted

that Dr. He "made her position very clear; for whatever reason, she [was] not

going to testify," and thus "an adjournment would [have] be[en] futile at th[at]

point in time." Second, the judge explained that Dr. Gregory would not be

permitted to testify based on his earlier ruling that the doctor was not

"identified as a potential witness." Third, the judge "den[ied] the application

for a mistrial based upon the fact that for whatever reason Dr. He . . . [was] not

going to appear to testify today or any other day."

      Turning to defendant's application, the judge granted defendant's motion

for involuntary dismissal under Rule 4:37-2(b), and dismissed plaintiff's



                                                                         A-5132-18T3
                                        6
complaint with prejudice. Applying the applicable legal standards, the judge

determined that neither permanency nor causation could be established by

plaintiff to satisfy the verbal threshold proof requirements. According to the

judge,

            the fact that . . . plaintiff had an injury that shows up
            on an MRI and that the injury still exists doesn't even
            remotely come close under any stretch of the
            imagination of proving what . . . is required to be
            proven by objective . . . credible medical evidence
            verified by a physical examination or . . . medical
            testing.

While the judge acknowledged plaintiff's injury, the judge stated plaintiff's

"subjective complaint that he still has pain" does not "provide enough evidence

under the case law to support a claim."

      The judge elaborated:

            I've sat through the entire trial. I understand the
            predicament. However, once trials start, it's fair to
            both parties; the trials end absent some extraordinary
            circumstances which might cause a mistrial or
            something else, but none of those circumstances exist
            in this particular case.

                    We simply have, at this point a doctor, who for
            reasons . . . inexplicable to the [c]ourt and [c]ounsel[,]
            . . . refuses to come in and testify and that leaves the
            proofs at this point in time more than seriously lacking
            under the existing case law and court rules, and we all
            know that there's no way I could charge this jury even
            if I allowed the matter to [go] forward a little bit
            more . . . .



                                                                         A-5132-18T3
                                          7
                     . . . [I]t is a most unfortunate set of
             circumstances; however, this is what litigation is
             about, this is what trials are about, this is what
             schedules are about, and I do understand that it puts
             . . . plaintiff in a very difficult situation. However, . . .
             no court can simply consider the situation that a party
             has [been] put into and then ignore the case law and
             the court rules and everything else.

                   Courts are called upon to make difficult
             decisions like this every day, and a trial court sitting at
             law is not a court in equity. We've been here, we've
             waited, [c]ounsel has made every effort. I don't
             dispute in any way, shape, or form the fact that
             [counsel has] been trying hard to get these people here
             to do what you needed to do to produce the experts on
             behalf of [plaintiff], but on the other hand, there's a
             defendant who's here, and this case needs to be
             resolved. It needs to be resolved today. So[,] I have
             no choice except to grant the application and dismiss
             this matter with prejudice.

      On appeal, plaintiff argues the judge "abused [his] discretion in denying

. . . plaintiff's request for either an adjournment or mistrial[,] . . . resulting in an

injustice to the innocent plaintiff." Plaintiff requests that the dismissal order

"be reversed and the matter be remanded for a new trial."

      While a "motion for a mistrial is addressed to the sound discretion of the

court, . . . the power to grant such motion should be exercised with the greatest

of caution." Wright v. Bernstein, 23 N.J. 284, 296 (1957).

             However, when the error or irregularity complained of
             patently fails to take into account the substance of a
             fundamental right of a party and deprives the party of
             the essence of such right, in a way that is plainly

                                                                               A-5132-18T3
                                           8
            ineradicable either by an instruction or other action by
            the court subsequent to the motion for the mistrial, a
            mistrial must be granted as a matter of right. A denial
            of a mistrial in such a situation would be a mistaken
            exercise of judicial discretion, and hence harmful error
            since such action by the court would clearly and
            unequivocally be a manifest denial of justice under the
            law.

            [Ibid. (citations omitted).]

See also Belmont Condo. Ass'n, Inc. v. Geibel, 432 N.J. Super. 52, 97 (App.

Div. 2013) ("The grant of a mistrial is an extraordinary remedy that should be

exercised only to prevent manifest injustice.").

      In Klimko v. Rose, our Supreme Court held that "where a party's claim

was completely dependent upon a particular witness's testimony, inability to

produce that witness-as distinguished from neglect or willful failure-and the

almost certain irretrievable loss of the claim warranted a mistrial, and refusal

to grant one was a mistaken exercise of discretion." 84 N.J. 496, 502 (1980).

In Klimko, the plaintiff brought a malpractice action against the defendant, a

chiropractor, for injuries he allegedly sustained, "including a stroke and

temporary paralysis, . . . from chiropractic adjustments performed upon him by

[the] defendant." Id. at 497. Plaintiff's only expert witness was a medical

doctor who testified on direct examination "that the cause of the stroke was the

pressure applied by [the defendant] to [the plaintiff's] neck." Id. at 499. When

the expert appeared for cross-examination the following day, the "plaintiff's

                                                                        A-5132-18T3
                                           9
counsel allowed him to leave to perform an emergency operation, since the

trial judge was temporarily engaged in other matters." Id. at 500. However, as

a result of a dispute over additional fees, the expert never appeared again

despite the plaintiff's "good faith" but unsuccessful attempt to resolve the

problem, prompting the trial court to strike the expert's direct testimony on the

defendant's motion. Ibid.

      "Believing that he had no case without the stricken testimony, [the

plaintiff] moved for a mistrial," id. at 498, which the trial court denied based

on the court's belief that the plaintiff's attorney "had caused the problem" by

failing to subpoena the expert.      The court also believed that granting "a

mistrial would be a waste of time" since the expert had "no knowledge of

standards applicable to chiropractors" to establish the defendant's negligence.
Id. at 501.    "The court thereafter granted [the] defendant's motion for

involuntary dismissal." Ibid. However, our Supreme Court reversed the trial

court's denial of a mistrial, finding that "[f]ailure to produce this witness . . .

was not [the] plaintiff['s] fault; at most it was excusable neglect." Ibid. The

Court determined that under the circumstances, "refusal to grant a mistrial was

prejudicial error" requiring "a new trial" because the expert's "testimony would

have permitted the case to go to the jury." Id. at 505.




                                                                          A-5132-18T3
                                        10
      Like the denial of a mistrial, we review a trial court's denial of a request

for an adjournment "under an abuse of discretion standard."         State ex rel.

Comm'r of Transp. v. Shalom Money St., LLC, 432 N.J. Super. 1, 7 (App. Div.

2013). Whether there was an abuse of discretion depends on the amount of

prejudice suffered by the aggrieved party. State v. Smith, 66 N.J. Super. 465,

468 (App. Div. 1961). Thus, refusal to grant an adjournment will not lead to

reversal "unless an injustice has been done."      Nadel v. Bergamo, 160 N.J.

Super. 213, 218 (App. Div. 1978).

      In Pepe v. Urban, we ordered a new trial because the trial court denied

the plaintiff's mid-trial request for an adjournment when her doctor failed to

appear to testify. 11 N.J. Super. 385, 387, 389 (App. Div. 1951). In Pepe, the

plaintiff's counsel "completed the presentation of evidence on the subject of

negligence," but the doctor "he had subpoenaed . . . on the question of

damages . . . had not arrived." Id. at 387. After "[t]he plaintiff's attorney

[took] every proper step to obtain the [doctor's] attendance," counsel requested

that the court adjourn "the case until the next morning," but the court denied

the request and continued the trial without the doctor, resulting in a verdict in

favor of the defendant. Id. at 387-88.

      In reversing, we held "the trial judge should have granted an

adjournment, or otherwise . . . aided [the] plaintiff in her dilemma" because the



                                                                         A-5132-18T3
                                         11
absent witness was "the doctor who had treated [the] plaintiff from the day of

the accident until shortly before the trial" and "[s]he had no other physician."
Id. at 388-89. We concluded "the substantial rights of [the] plaintiff were

infringed by the action of the [trial] court, as a result of which she was unable

fully to present her case." Id. at 389. We noted that "courts exist for the sole

purpose of rendering justice according to law" and "[n]o eagerness to expedite

business, or to utilize fully the court's time, should be permitted to interfere

with our high duty of administering justice in the individual case." Ibid.

       Here, plaintiff had the burden "[u]nder AICRA, [6] to vault the verbal

threshold's limitation on the right to claim non-economic damages." Davidson

v. Slater, 189 N.J. 166, 186 (2007). To that end, "a plaintiff must establish

that 'as a result of bodily injury, arising out of the . . . operation . . . or use of'

an automobile, [he or] she has 'sustained a bodily injury which results in' one

of the enumerated categories of serious injury," which "includ[es] 'a permanent

injury within a reasonable degree of medical probability.'" Ibid. (first, second,

and third alterations in original) (quoting N.J.S.A. 39:6A-8(a)). "An injury

shall be considered permanent when the body part or organ, or both, has not

healed to function normally and will not heal to function normally with further

medical treatment." N.J.S.A. 39:6A-8(a). Only "permanent injuries to a body

6
    The Automobile Insurance Cost Reduction Act, N.J.S.A. 39:6A-1.1 to -35.


                                                                              A-5132-18T3
                                          12
part or organ, proven by objective evidence, can vault the threshold." Serrano

v. Serrano, 183 N.J. 508, 517 (2005); see N.J.S.A. 39:6A-8(a).               "[T]he

necessary objective evidence must be 'derived from accepted diagnostic tests

and cannot be "dependent entirely upon subjective patient response."'" Agha

v. Feiner, 198 N.J. 50, 60 (2009) (quoting Davidson, 189 N.J. at 181).

      Here, "in order to avoid a directed verdict under [N.J.S.A.] 39:6A-8(a)'s

express standards," Davidson, 189 N.J. at 187, plaintiff was required to prove

with objective clinical evidence that his injuries were permanent and causally

related to the automobile accident, and Dr. He was expected to provide the

requisite medical evidence. Indeed, the record reveals that Dr. He examined

plaintiff two weeks after the accident and conducted two additional

examinations. Her examination "revealed tenderness," and "[r]estricted range

of motion on abduction and internal rotation [in plaintiff's] right [shoulder]."

In her report, Dr. He opined "[b]ased on a reasonable degree of medical

probability" that plaintiff's injuries were "casually related to the [motor

vehicle] accident and permanent." Because the judge had barred Dr. Gregory

from testifying, plaintiff had no other doctor to provide this evidence.

      Under the circumstances, the judge's denial of an adjournment or a

mistrial constituted a mistaken exercise of discretion. Plaintiff's need for an

adjournment or a mistrial did not result from careless conduct by plaintiff or



                                                                           A-5132-18T3
                                       13
his attorney, and Dr. He's testimony was essential to "permit[] the case to go to

the jury." Klimko, 84 N.J. at 505. Thus, Dr. He's non-appearance meant that

plaintiff "was unable fully to present [his] case." Pepe, 11 N.J. Super. at 389.

Even assuming, as defendant suggests, that Dr. He's failure to appear was the

fault of counsel for not scheduling her testimony in a timely manner, 7 "at

most" counsel's conduct "was excusable neglect." Klimko, 84 N.J. at 501. See

Kosmowski v. Atl. City Med. Ctr., 175 N.J. 568, 574 (2003) (explaining that

"the sins of the advocate should not be visited on the blameless litigant"

(quoting Aujero v. Cirelli, 110 N.J. 566, 573 (1988))).

      In fact, the judge repeatedly acknowledged that plaintiff's "[c]ounsel

ha[d] made every effort" to secure Dr. He's appearance once she made it clear

she would not come to court.        Because plaintiff's claim was completely

dependent upon Dr. He's testimony, his inability to produce her as a witness

resulted in the "irretrievable loss of [his] claim." Klimko, 84 N.J. at 502. See

Kosmowski, 175 N.J. at 575 (holding that "[w]hen an attorney is unable to try

a case due to . . . unavailability of an expert, dismissal of the complaint with


7
   We agree with defendant that plaintiff's belated assertion in his merits brief
"that Dr. He would not come to court because she feared cross-examination"
was not presented to the trial court and is not a part of the record. See R. 2:5-
4(a); Liberty Surplus Ins. Corp. v. Nowell Amoroso, P.A., 189 N.J. 436, 452
(2007) ("Our appellate courts will not ordinarily consider evidentiary material
that is not in the record below.").


                                                                        A-5132-18T3
                                       14
prejudice 'is drastic punishment and should not be invoked except in those

cases where the actions of the party show a deliberate and contumacious

disregard of the court's authority.'" (quoting Allegro v. Afton Village Corp., 9
N.J. 156, 160-61 (1952))).

      Plaintiff was entitled to "a reasonable modicum of judicial indulgence."

Tucci v. Tropicana Casino & Resort, Inc., 364 N.J. Super. 48, 54 (App. Div.

2003). The judge's refusal to afford plaintiff some measure of relief resulted in

the infringement of plaintiff's "substantial rights," Pepe, 11 N.J. Super. at 389,

and "a manifest denial of justice under the law." Wright, 23 N.J. at 296.

Accordingly, the July 17, 2019 order of disposition is reversed, and the matter

is remanded for a new trial.     Based on our decision, we need not address

plaintiff's alternative argument that he is entitled to a new trial because the

judge abused his discretion by barring Dr. Gregory from testifying on the

ground that he was a surprise witness.

      Reversed and remanded for a new trial. We do not retain jurisdiction.




                                                                         A-5132-18T3
                                         15